DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specifications
The disclosure is objected to because of the following informalities: With respect to Fig. 1, “grooves 6” are described as “grooves 8” (see at least par. 40).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the storage part, but claim 1, from which claim 2 depends, recites one or more storage parts. Accordingly, claim 2 is indefinite as not clearly recited which of the one or more storage parts is being referred to. 
Applicant is advised to ensure that all recitations of one or more storage parts, the storage part, and storage drawer are consistently recited. 
Claims 3-5, 11-14 are rejected in view of their dependence from claim 2.  
Claim 4 recites both end faces of the storage drawer but there is insufficient antecedent basis for said recitations. Claim 13 is rejected in view of its dependence from claim 4. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN 202048737).
Regarding claim 1, 
Referring to Fig. 1, Shen teaches an indoor unit of an air conditioner (e.g. of a refrigerator, see par. 16), comprising an indoor unit housing 1, a heat exchanger (e.g. the evaporator for evaporating tube 3, see par. 16), a conduit 3 and one or more storage parts 2, and the conduit is configured to exchange heat with the one or more storage parts 2 (see par. 16).
Shen does not teach wherein one end of the conduit is connected to a liquid separator of the heat exchanger, the other end of the conduit is connected to a gas collecting pipe of the heat exchanger,
However, the examiner takes official notice that the uses of, configurations of, and advantages of, liquid separators and gas collecting pipes is well known in the art, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shen and arrive at the claimed invention with the motivation of more efficiently evaporating a refrigerant in an evaporator. 
Regarding claim 2,
Shen teaches wherein the storage part is a storage drawer (see par. 16) , the indoor unit housing 1 is provided with one or more installation openings (not labeled, but necessarily formed such that the drawers can be opened and closed), and the conduit is provided in a spiral shape at a position where the storage drawer is placed in the indoor unit housing (see Fig. 1), when the storage drawer is in a closed state, the storage drawer passes through the installation opening and is located in the indoor unit housing (see Fig. 1), and the conduit is wound and sleeved on an outer wall of the storage drawer (e.g. via the housing).
Regarding claim 3,
Shen teaches wherein the conduit is uniformly wound and sleeved on the outer wall of the storage drawer, and there is a set distance between the conduit and the outer wall of the storage drawer.
Claim(s) 1-8, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0130514).
Regarding claim 1, 
Referring to Figs. 5-6, Kim teaches an indoor unit 50 of an air conditioner (e.g. wherein indoor unit 50 conditions air within a casing), comprising an indoor unit housing 70, a heat exchanger (e.g. evaporator, see par. 12), a conduit 76 and one or more storage parts 90, and the conduit is configured to exchange heat with the one or more storage parts (see pars. 42, 50).
Kim does not teach wherein one end of the conduit is connected to a liquid separator of the heat exchanger, the other end of the conduit is connected to a gas collecting pipe of the heat exchanger,
However, the examiner takes official notice that the uses of, configurations of, and advantages of, liquid separators and gas collecting pipes is well known in the art, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim and arrive at the claimed invention with the motivation of more efficiently evaporating a refrigerant in an evaporator. 
Regarding claim 2,
Kim teaches wherein the storage part is a storage drawer (see par. 50), the indoor unit housing is provided with one or more installation openings 72, and the conduit is provided in a spiral shape at a position where the storage drawer is placed in the indoor unit housing (see Figs. 6-7), when the storage drawer is in a closed state (see Fig. 5), the storage drawer passes through the installation opening and is located in the indoor unit housing (see Fig. 5), and the conduit is wound and sleeved on an outer wall of the storage drawer (e.g. via housing 70).
Regarding claim 3,
Kim teaches wherein the conduit is uniformly wound and sleeved on the outer wall of the storage drawer (e.g. via housing 70, see Figs. 6-7), and there is a set distance between the conduit and the outer wall of the storage drawer (e.g. the distance of housing 70, see Figs. 6-7).
Regarding claim 4,
Kim teaches grooves 77 provided in the indoor unit housing for corresponding positions of the storage drawer, but does not teach wherein elastic buckles are provided on both end faces of the storage drawer, corresponding positions in the indoor unit housing are provided with grooves, and the elastic buckles are matched with the grooves.
However, the examiner takes official notice that the use of, and advantages of, elastic buckle are well known in the art and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim and arrive at the claimed invention with the motivation of securing the storage drawer within the indoor unit housing. 
Regarding claim 5,
Kim teaches wherein the indoor unit housing is provided with sliding rails 77 at both sides of the installation opening, and the storage drawer is slidably connected to the sliding rails (see Figs. 5-6).
Regarding claim 6,
Kim teaches a controller 62 and a temperature sensor 79 but does not teach wherein the temperature sensor is provided in the storage part (e.g. as sensor 79 is provided on housing 70). 
However, it is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C). Indeed, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim such that the sensor is provided in the storage part and arrive at the claimed invention with the motivation of more accurately measuring the temperature of the storage part. 
Kim teaches an expansion valve (see par. 38) but Kim does not teach an electronic expansion valve is provided on the conduit, an input end of the controller is electrically connected to the temperature sensor for receiving temperature signals sent by the temperature sensor, and an output end of the controller is electrically connected to the electronic expansion valve for controlling an opening of the electronic expansion valve.
However, the examiner takes official notice that the use of, and advantages of electrically controlling an expansion valve is well known in the art and it would obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim in order to reliably control the temperature of the storage part. 
Regarding claim 7,
Kim teaches wherein the conduit comprises a first pipe section (e.g. the section around housing 70) and a second pipe section (e.g. any section within insulating material 65), the first pipe section exchanges heat with the storage part (see par. 50), and a layer of thermal insulation material 65 is provided on an outer wall of the second pipe section (see Fig. 5, par. 34).
Regarding claim 8,
Kim teaches wherein the storage part is provided in a space between the heat exchanger and an air outlet in the indoor unit housing (e.g. an air outlet of machine room housing compressor 69, not labeled). 
Regarding claims 10-17, 
Kim teaches an air conditerion, comprising the indoor unit of the air conditioner. 
Allowable Subject Matter
Claims 9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Feng teaches a vase-shaped indoor unit of an air conditioner, but it would not have been obvious to one of ordinary skill in the art to modify Shen or Kim by Feng.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin, Lee, Song teach wherein a conduit of a heat exchanger is arranged to cool a storage drawer of an indoor unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763